Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicants Request for Continued Examination filed 9/15/22 which has been entered. Claims 1, 3-4, 6, 8-9, 11-16, and 18-19 have been amended. Claims 7 and 17 have been cancelled. Claims 21-22 have been added. Claims 1-6, 8-16, and 18-22 are still pending in this application, with Claims 1 and 11 being independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 8, 10-13, 15, 18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. US Publication No. 20190058938 in view of Takagi et al. US Publication No. 20070076906 and Nandy et al. US Patent No. 11290802.

              Referring to claim 1, Miller et al. teaches a method comprising: presenting, via a transducer, audio content to a user (para 0020: “The transducer assembly 120 produces sound by vibrating the cartilage in the ear of the user”); wherein the transducer includes magnets, a coil, a contact pad, and a sensor, and the contact pad is coupled to a portion of a pinna of the user and the coil moves relative to the magnets to vibrate the contact pad to present the audio content (para 0024: “the transducer assembly 260 is shown to be a circular voice coil (e.g., moving coil) transducer”; para 0027: “A typical moving coil transducer includes a coil of wire and a permanent magnet to produce a permanent magnetic field. Applying a current to the wire while it is placed in the permanent magnetic field produces a force on the coil based on the amplitude and the polarity of the current that can move the coil towards or away from the permanent magnet.”; para 0020: “The transducer assembly 120 produces sound by vibrating the cartilage in the ear of the user. The transducer assembly 120 is coupled to an end piece of the frame 105 and is configured to be coupled to the back of an auricle of the ear of the user.”; para 0021: “the acoustic sensor 125 is a vibration sensor that is configured to be coupled to the back of the pinna of the user. The vibration sensor may indirectly measure the acoustic pressure wave at the entrance of the ear.”); monitoring, via the sensor, displacement of the portion of the pinna by sensing deflection by the contact pad coupled to the portion of the pinna (para 0021: “the acoustic sensor 125 is a vibration sensor that is configured to be coupled to the back of the pinna of the user. The vibration sensor may indirectly measure the acoustic pressure wave at the entrance of the ear. For example, the vibration sensor may measure a vibration that is a reflection of the acoustic pressure wave at the entrance of the ear and/or measure a vibration created by the transducer assembly on the auricle of the ear”); assuming a correlation between the audio content presented via the transducer and the displacement monitored via the sensor; providing, as input, the monitored displacement to a sound pressure estimation model that correlates ear canal entrance sound pressure as a function of outer ear acceleration; estimating a sound pressure at an entrance to an ear canal of the user based on an output from the sound pressure estimation model (para 0021: “a mapping between acoustic pressure generated at the entrance to the ear canal and a vibration level generated on the pinna is an experimentally determined quantity that is measured on a representative sample of users and stored. This stored mapping between the acoustic pressure and vibration level (e.g., frequency dependent linear mapping) of the pinna is applied to a measured vibration signal from the vibration sensor which serves as a proxy for the acoustic pressure at the entrance of the ear canal. The vibration sensor can be an accelerometer”); generating a sound filter for the transducer using the estimated sound pressure at the entrance to the ear canal; adjusting audio content using the generated filter; and presenting, via the transducer, the adjusted audio content to the user (para 0022: “The controller 130 uses the received information as feedback to compare the produced sound to a target sound (e.g., audio content) and adjusts the vibration instructions to make the produced sound closer to the target sound.”; abstract: “controller dynamically adjusts a frequency response model based in part on the detected acoustic pressure wave, updates the vibration instructions using the adjusted frequency response model, and provides the updated vibration instructions to the transducer assembly”).
              However, Miller et al. does not teach sensing position of the coil, but Takagi et al. teaches monitoring, via the sensor, displacement by sensing a position of the coil that is deflected by the contact pad (para 0025: “sensor 45 (FIG. 3) that detects displacement of the voice coil 41 (FIG. 3) of the speaker 40”). A person having ordinary skill in the art at the time the invention was made would have had good reason to pursue the known finite options of where to detect vibration of the transducer, therefore it would have been obvious to try detecting displacement of the coil itself, as taught in Takagi et al., as opposed to detecting displacement of the contact pad or the contact pad contacting surface (the pinna), as taught in Miller et al. because all noted detection locations will generate information about the vibration and movement of the transducer.
              However, Miller et al. and Takagi et al. do not teach measuring a correlation and comparing to a threshold, but Nandy et al. teaches providing, as input, a fist value to a correlation model to measure a correlation between a second value and the first value; providing, as input and in response to determining that the measured correlation is higher than a correlation threshold, the first value to further processing (Column 6, Lines 52-56; Column 7, Lines 1-5: “the components may determine, based on the comparison, whether a sufficient correlation (e.g., higher than a threshold confidence value of correlation) exists between the in-ear audio signal and the exterior audio signal…. if the components identify correlations or similarities, the components may determine that the in-ear audio signal and exterior audio signal represent a sound issued by the user 104, and proceed to perform VAD.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to measure a correlation before proceeding to processing, as taught in Nandy et al., in the method of Miller et al. and Takagi et al. because it would waste processing resources and provide a poor user experience if processing occurred when no correlation truly existed. This allows processing to only occur when needed and proper.
              Referring to claim 2, Miller et al. teaches the transducer is a cartilage conduction transducer configured to present the audio content (para 0020).
              Referring to claim 3, Miller et al. teaches the sensor is a capacitive sensor or optical encoder (para 0021) and Takagi et al. teaches the sensor is a displacement sensor (para 0025). Motivation to combine is the same as in claim 1.
              Referring to claim 5, Miller et al. teaches the sensor comprises an acceleration sensor or an optical displacement sensor (para 0021).
              Referring to claim 8, Miller et al. teaches the sound pressure estimation model comprises at least one of: a convolutional neural network, a linear model, and a numerical simulation (para 0021).
              Referring to claim 10, Miller et al. teaches the adjusted audio content has a target magnitude frequency response (abstract; para 0022).
              Referring to claim 11, Miller et al. teaches an audio system comprising: a transducer configured to present audio content to a user (para 0020: “The transducer assembly 120 produces sound by vibrating the cartilage in the ear of the user”), the transducer including magnets, a coil, and a contact pad, and the contact pad is coupled to a portion of a pinna of the user and the coil moves relative to the magnets to vibrate the contact pad to present the audio content (para 0024: “the transducer assembly 260 is shown to be a circular voice coil (e.g., moving coil) transducer”; para 0027: “A typical moving coil transducer includes a coil of wire and a permanent magnet to produce a permanent magnetic field. Applying a current to the wire while it is placed in the permanent magnetic field produces a force on the coil based on the amplitude and the polarity of the current that can move the coil towards or away from the permanent magnet.”; para 0020: “The transducer assembly 120 produces sound by vibrating the cartilage in the ear of the user. The transducer assembly 120 is coupled to an end piece of the frame 105 and is configured to be coupled to the back of an auricle of the ear of the user.”; para 0021: “the acoustic sensor 125 is a vibration sensor that is configured to be coupled to the back of the pinna of the user. The vibration sensor may indirectly measure the acoustic pressure wave at the entrance of the ear.”); a sensor configured to measure displacement of the portion of the pinna by sensing deflection by the contact pad coupled to the portion of the pinna, the displacement caused by the presented audio content; and a controller configured to:  monitor, via the sensor, the displacement of the portion of the pinna (para 0021: “the acoustic sensor 125 is a vibration sensor that is configured to be coupled to the back of the pinna of the user. The vibration sensor may indirectly measure the acoustic pressure wave at the entrance of the ear. For example, the vibration sensor may measure a vibration that is a reflection of the acoustic pressure wave at the entrance of the ear and/or measure a vibration created by the transducer assembly on the auricle of the ear”); and a controller configured to: assuming a correlation between the audio content presented by the transducer and the displacement monitored via the sensor; provide, as input, the monitored displacement to a sound pressure estimation model that correlates ear canal entrance sound pressure as a function of outer ear acceleration; estimate a sound pressure at an entrance to an ear canal of the user based on an output from the sound pressure estimation model (para 0021: “a mapping between acoustic pressure generated at the entrance to the ear canal and a vibration level generated on the pinna is an experimentally determined quantity that is measured on a representative sample of users and stored. This stored mapping between the acoustic pressure and vibration level (e.g., frequency dependent linear mapping) of the pinna is applied to a measured vibration signal from the vibration sensor which serves as a proxy for the acoustic pressure at the entrance of the ear canal.”); generate a sound filter for the transducer using the estimated sound pressure at the entrance to the ear canal; adjust audio content using the generated filter; and instruct the transducer to present the adjusted audio content to the user (para 0022: “The controller 130 uses the received information as feedback to compare the produced sound to a target sound (e.g., audio content) and adjusts the vibration instructions to make the produced sound closer to the target sound.”; abstract: “controller dynamically adjusts a frequency response model based in part on the detected acoustic pressure wave, updates the vibration instructions using the adjusted frequency response model, and provides the updated vibration instructions to the transducer assembly”).
              However, Miller et al. does not teach sensing position of the coil, but Takagi et al. teaches a sensor configured to measure displacement by sensing a position of the coil that is deflected by the contact pad (para 0025: “sensor 45 (FIG. 3) that detects displacement of the voice coil 41 (FIG. 3) of the speaker 40”). A person having ordinary skill in the art at the time the invention was made would have had good reason to pursue the known finite options of where to detect vibration of the transducer, therefore it would have been obvious to try detecting displacement of the coil itself, as taught in Takagi et al., as opposed to detecting displacement of the contact pad or the contact pad contacting surface (the pinna), as taught in Miller et al. because all noted detection locations will generate information about the vibration and movement of the transducer.
              However, Miller et al. and Takagi et al. do not teach measuring a correlation and comparing to a threshold, but Nandy et al. teaches provide, as input, a fist value to a correlation model to measure a correlation between a second value and the first value; provide, as input and in response to determining that the measured correlation is higher than a correlation threshold, the first value to further processing (Column 6, Lines 52-56; Column 7, Lines 1-5: “the components may determine, based on the comparison, whether a sufficient correlation (e.g., higher than a threshold confidence value of correlation) exists between the in-ear audio signal and the exterior audio signal…. if the components identify correlations or similarities, the components may determine that the in-ear audio signal and exterior audio signal represent a sound issued by the user 104, and proceed to perform VAD.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to measure a correlation before proceeding to processing, as taught in Nandy et al., in the system of Miller et al. and Takagi et al. because it would waste processing resources and provide a poor user experience if processing occurred when no correlation truly existed. This allows processing to only occur when needed and proper.
              Referring to claim 12, Miller et al. teaches the transducer is a cartilage conduction transducer configured to present the audio content (para 0020).
              Referring to claim 13, Miller et al. teaches the sensor is a capacitive sensor or an optical encoder (para 0021) and Takagi et al. teaches the sensor is a displacement sensor (para 0025). Motivation to combine is the same as in claim 11.
              Referring to claim 15, Miller et al. teaches the sensor comprises an acceleration sensor or an optical displacement sensor (para 0021).
              Referring to claim 18, Miller et al. teaches the sound pressure estimation model comprises at least one of: a convolutional neural network, a linear model, and a numerical simulation (para 0021).
              Referring to claim 20, Miller et al. teaches the adjusted audio content has a target magnitude frequency response (abstract; para 0022).
              Referring to claim 21, Miller et al. teaches the sound pressure estimation model correlates the ear canal entrance sound pressure as the function of the outer ear acceleration based on measured displacement information of portions of ears of a plurality of users with measured sound pressures at ear canal entrances of the plurality of users (para 0021).


Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., Takagi et al., and Nandy et al., as applied to claims 1, 3, 11, and 13 above, and further in view of Hobelsberger US Patent No. 6016704.

              Referring to claim 4, Miller et al., Takagi et al., and Nandy et al. do not teach a spring, but Hobelsberger teaches the transducer further comprises a preloaded spring, and wherein a measured displacement of the preloaded spring characterizes a contact force from the transducer to the portion of the pinna of the user (Column 3, Lines 49-51). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to measure a displacement of a spring, as taught in Hobelsberger, in the method of Miller et al., Takagi et al., and Nandy et al. because it helps to indicate that a vibration has been made.
              Referring to claim 14, Miller et al., Takagi et al., and Nandy et al. do not teach a spring, but Hobelsberger teaches the transducer further comprises a preloaded spring, and wherein a measured displacement of the preloaded spring characterizes a contact force from the transducer to the portion of the pinna of the user (Column 3, Lines 49-51). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to measure a displacement of a spring, as taught in Hobelsberger, in the system of Miller et al., Takagi et al., and Nandy et al. because it helps to indicate that a vibration has been made.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., Takagi et al., and Nandy et al., as applied to claims 1 and 11 above, and further in view of Klein US Publication No. 20080311966.

              Referring to claim 6, Miller et al., Takagi et al., and Nandy et al. do not teach an air conduction speaker at the ear per se, but Klein teaches the transducer further includes a speaker configured to present the audio content to the user via air conduction (para 0128). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an air conduction speaker, as taught in Klein, in the method of Miller et al., Takagi et al., and Nandy et al. because it allows for a better listening experience for the user.
              Referring to claim 16, Miller et al., Takagi et al., and Nandy et al. do not teach an air conduction speaker at the ear per se, but Klein teaches the transducer further includes a speaker configured to present the audio content to the user via air conduction (para 0128). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an air conduction speaker, as taught in Klein, in the system of Miller et al., Takagi et al., and Nandy et al. because it allows for a better listening experience for the user.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., Takagi et al., and Nandy et al., as applied to claims 1 and 11 above, and further in view of Slaney et al. US Publication No. 20060067548.

              Referring to claim 9, Miller et al., Takagi et al., and Nandy et al. do not teach receiving geometry of the ear per se, but Slaney et al. teaches the sound pressure estimation model is configured to receive, as input, a geometry of the ear of the user, the geometry including measurements determined from one or more images of the ear of the user (abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to receive the geometry of the ear, as taught in Slaney et al., in the method of Miller et al., Takagi et al., and Nandy et al. because “each auricle of a user is different (e.g., shape and size)” and therefore, “the frequency response model will vary from user to user”. Therefore, determining this information helps use an appropriate model for the given user.
              Referring to claim 19, Miller et al., Takagi et al., and Nandy et al. do not teach receiving geometry of the ear per se, but Slaney et al. teaches the sound pressure estimation model is configured to receive, as input, a geometry of the ear of the user, the geometry including measurements determined from one or more images of the ear of the user (abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to receive the geometry of the ear, as taught in Slaney et al., in the system of Miller et al., Takagi et al., and Nandy et al. because “each auricle of a user is different (e.g., shape and size)” and therefore, “the frequency response model will vary from user to user”. Therefore, determining this information helps use an appropriate model for the given user.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., Takagi et al., and Nandy et al., as applied to claims 1 and 21 above, and further in view of Vitt et al. US Publication No. 20060067548.

              Referring to claim 22, Miller et al. teaches the sound pressure estimation model defines a linear relationship between the outer ear acceleration and the ear canal entrance sound pressure (para 0021). However, Miller et al., Takagi et al., and Nandy et al. do not teach a coherence being higher than a threshold, but Vitt et al. teaches the model defines a linear relationship between a first value and a second value given that a coherence between the first value and the second value is higher than a coherence threshold (para 0004). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the coherence between the ear acceleration and canal sound pressure of Miller et al. in the method of Miller et al., Takagi et al., and Nandy et al., to have a high coherence above a threshold, as in Vitt et al., because Miller et al. states that there is a “frequency dependent linear mapping” between the pressure and vibration, which indicates a similarity between signals and Vitt et al. states that “when coherence is high, both signals are similar”, therefore, the signals of Miller et al. would obviously have a high coherence.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE A FALEY/Primary Examiner, Art Unit 2652